Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Claims 1-20 are pending and have been examined in a FINAL action (4/16/2020) in response to Applicants submission of 3/16/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (WO 2014/002493 from IDS) in view of Yohei et al (JP 2014-89876) and Campbell et al (US 20140146467).
Kanazawa discloses a plasma system, comprising: a chamber (a container) containing a liquid coolant (Page 7); a first process tube (41); and a C-shaped magnetic core positioned within the chamber (45), the magnetic core configured to cause a plasma to be generated within the first process tube. The magnetic core is configured to inductively couple electromagnetic energy into a first gas contained within the first process tube. Regarding the magnetic core and at least a portion of the first process tube being submersed within the liquid coolant the machine translation says that vacuum chamber (same as tube) 41 is equivalent to 11 of Fig 1 which is disclosed to be in a water-cooling container (page 14). Kanazawa teaches thin cross section of magnetic core (pointed ends) across plasma tube for greater magnetic field (Fig 17 and pages 16-17). Regarding having two similar but independent systems for two different gases is a mere duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Further, having two tubes in a magnetic core is to provide energy to two independent systems from a common source. This however is not inventive any more than for example 
Nevertheless, Yohei et al disclose two plasma chamber using common source of energy in several configurations (See at least Fig 6 where two plasma chambers are being energized by a single source of electromagnetic energy 8) 
It would have been obvious for one of ordinary skill in the art to provide electromagnetic energy to two gas tubes from a common source according to the teaching of Yohei et al in order to conserve resources for economy.
 Kanazawa in view of Yohei et al disclose a plasma system, comprising: a chamber (a container) containing a liquid coolant (Page 7). However they do not disclose the cooling liquid to be a dielectric liquid and explicitly disclosing magnetic core completely submerged in a non-conducting liquid coolant.
Campbell teaches comprising an apparatus (0004-0007 and 0031-0032), comprising a power assembly and a plurality of electronic systems (Figs 2 and 6A-9B, 0031 -0032), a non-conductive liquid chamber surrounding power electronic components (0062 and 0073); an inert dielectric fluid is used for direct immersion of a rack comprising the electronic components disposed within the fluid chamber (0028, 0039-0041 and 0048). Circulation of coolant is disclosed using a pump (Fig 3, 4 and para 34-35). See the whole document.
It would have been obvious for one of ordinary skill in the art to use dielectric coolant for cooling by submerging magnetic core in it for efficient cooling without compromising insulation.
Regarding claims 2 and 8 it would have been obvious for one of ordinary skill in the art to arrange flow for maximum withdrawal of heat. Fig 6A discloses flow along the electronic system. 

Claims 4-5, 10-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (WO 2014/002493) in view of Yohei et al  (JP 2014-89876) and Campbell et al (US 20140146467) as applied to claim 1 and further in view of Hori et al (US 20130220223).
Kanazawa discloses inductive coupled plasma but does not disclose additional capacitive coupling to the same first gas already under going inductive plasma as required in these claims. 
Hori et al disclose a plasma generating tube (Fig 1-11) of pyrolytic boron nitride (a ceramic) having inductively coupled (ICP) arrangement (coils 12) equivalent to magnetic core of Kanazawa and additional capacitively coupled electrode (Fig 1-13 Para 55) disposed upstream. The electrode includes liquid coolant in space 13a. The gas used in this case is nitrogen. Nitrogen gas plasma generated by CCP may be generated before ICP plasma (Para 06). This arrangement allows both capacitively and inductively coupled plasma to generate high density plasma. Hori states that high energy electrons from CCP plasma allow enhanced internal energy without high temperature (Para 64). Hori et al disclose a gas like nitrogen, oxygen, hydrogen for use in the device for plasma (Para 19).
Therefore having a capacitor in addition to magnetic core for higher efficiency of plasma formation at low temperature would have been obvious for one of ordinary skill in the art at the time of invention.
Hori discloses ICP as the second energy which during second period of time compared to CCP during first period of time (Para 6).  It should however be noted that plasma in such tube may be started by any means. For example the two coupling circuits on the same gas tube could be simultaneous as taught by Hori.

Regarding the limitation of taper, it is noted that it would be clear from the teaching of Kanazawa that a narrow cross section of magnetic core (pointed ends) across plasma tube would concentrate greater magnetic field (Fig 17 and pages 16-17). This would obviously help in deciding about the taper and its extension in to the opening of the magnetic core.
Regarding claims 14 it would have been obvious for one of ordinary skill in the art to arrange flow for maximum withdrawal of heat. Fig 6A discloses flow along the electronic system. 
Claims 1-3, 6-9, 12 are also rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (WO 2014/002493 from IDS) in view of Yohei et al (JP 2014-89876) and Chen et al (US 5468955).
As discussed above Kanazawa in view of Yohei et al do not explicitly disclose the cooling liquid to be a dielectric liquid and explicitly disclosing magnetic core completely submerged in a non-conducting liquid coolant.
Chen et al disclose a plasma semiconductor processing equipment where coils to generate electromagnetic field for plasma generation are submerged in a dielectric fluid. The cooling fluid could be circulated. Please see (Abstract, Col 20 lines 37- Col 21 line51).

Claims 4-5, 10-11 and 13-20 are also rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (WO 2014/002493) in view of Yohei et al  (JP 2014-89876) and Chen et al (US 5468955) as applied to claim 1 and further in view of Hori et al (US 20130220223).
As above Hori discloses limitations not explicitly disclosed in Kanazawa in view of Yohei et al and Chen et al.

Claims 1-3, 6-9, 12 are also rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (WO 2014/002493 from IDS) in view of Yohei et al (JP 2014-89876) and Myers et al (US 7365981).
Myers et al like Campbell et al and Chen et al disclose electronic components immersed in a dielectric liquid for cooling (Fig 1-11 and Col 3 lines 9-14). Myers et al is also used to more clearly show fluid circulating along the electronic components.

Claims 4-5, 10-11 and 13-20 are also rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (WO 2014/002493) in view of Yohei et al  (JP 2014-89876) and Myers et al (US 7365981) as applied to claim 1 and further in view of Hori et al (US 20130220223).
As above Hori discloses limitations not explicitly disclosed in Kanazawa in view of Yohei et al and Myers et al.

Response to Arguments and amendments
Applicant has amended the claims by including the limitation of submerging magnetic core in a non-conducting dielectric liquid. As described above such an arrangement for cooling electronic components was well known. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Birx et al (US 6728284) discloses a laser modulator including magnetic core immersed in a dielectric liquid for cooling purpose (Col 15 lines 44-64). Knox (20040184292) discloses magnetic core immersed in dielectric cooling liquid (Col 5 claim 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716